Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 30-39:  The prior art did not teach or suggest a nebulizer aperture plate as claimed by the applicant, specifically a nebulizer aperture plate comprising a second material above the first material, the second material having a plurality of second apertures above the plurality of first apertures in the first material; wherein at least one of the first material or the second material includes a characteristic of being formed through a photolithography process; and wherein at least some of the plurality of first apertures are within the diameter of one of the plurality of second apertures, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 40-48:  The prior art did not teach or suggest a nebulizer aperture plate as claimed by the applicant, specifically a nebulizer aperture plate comprising a second material above the first material, the second material having a plurality of second apertures defining sidewalls above the plurality of first apertures in the first material, wherein a height of the sidewalls is between about 40 pm and about 80 pm; wherein at least one of the first material or the second material includes a characteristic of being formed through a photolithography process; and wherein at least some of the plurality of first apertures are within the diameter of one of the plurality of second apertures, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claim 49:  The prior art did not teach or suggest a nebulizer aperture plate as claimed by the applicant, specifically a nebulizer aperture plate comprising a second material above the first material, the second material having a plurality of second apertures defining sidewalls above the plurality of first apertures in the first material, wherein a height of the sidewalls is between about 40 pm and about 80 pm, and wherein a diameter of at least some of the plurality of second apertures is between about 20 pm and about 200 pm; wherein at least one of the first material or the second material includes a characteristic of being formed through a photolithography process; and wherein at least some of the plurality of first apertures are within the diameter of one of the plurality of second apertures, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752